                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RANDALL DAVID DUE,                               )
                                                  )
                Petitioner,                       )
                                                  )
 vs.                                              )          Case No. 19-cv-1340-NJR
                                                  )
                                                  )
 WARDEN WERLICH, FCI-                             )
 GREENVILLE, and BUREAU OF                        )
 PRISONS CENTRAL – WASHINGTON,                    )
 DC,                                              )
                                                  )
               Respondent.                        )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Petitioner Randall David Due’s motion for

reconsideration (Doc. 8). Due argues that his claims under Mathis v. United States, -- U.S. --,

136 S.Ct. 2243 (2016), should proceed because it was not available to him at the time he filed his

Section 2255 Petition.

       The Seventh Circuit has held that a motion challenging the merits of a district court order

will automatically be considered as having been filed pursuant to Rule 59(e) or Rule 60(b) of the

Federal Rules of Civil Procedures. See, e.g., Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994).

“[W]hether a motion filed within [28] days of the entry of judgment should be analyzed under

Rule 59(e) or Rule 60(b) depends on the substance of the motion, not on the timing or label affixed

to it.” Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008) (emphasis in the original) (citing

Borrero v. City of Chicago, 456 F.3d 698, 701-02 (7th Cir. 2006) (clarifying that “the former

approach-that, no matter what their substance, all post-judgment motions filed within [28] days of


                                                1
judgment would be considered as Rule 59(e) motions – no longer applies”)). Nevertheless, a

motion to reconsider filed more than 28 days after entry of the challenged order “automatically

becomes a Rule 60(b) motion.” Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994) (citing

United States v. Deutsch, 981 F.2d 299, 301 (7th Cir. 1992)); see also Talano v. N.W. Med. Faculty

Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001).

       The Court finds that Due’s motion falls under Rule 59(e) given the timing of the motion

(within 28 days of the relevant Order) and the nature of his arguments. A motion to alter or amend

judgment filed pursuant to Rule 59(e) may only be granted if a movant shows there was a mistake

of law or fact, or presents newly discovered evidence that could not have been discovered

previously. Matter of Prince, 85 F.3d 314, 324 (7th Cir. 1996), reh’g and suggestion for reh’g en

blanc denied, cert. denied 519 U.S. 1040; Deutsch v. Burlington N. R. Co., 983 F.2d 741 (7th Cir.

1993). “‘[M]anifest error’ is not demonstrated by the disappointment of the losing party. It is the

wholesale disregard, misapplication, or failure to recognize controlling precedent.” Oto v.

Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal citations omitted). A movant

may not use a Rule 59(e) motion to present evidence that could have been submitted before entry

of the judgment. Obriecht, 517 F.3d at 494 (citing Sigsworth v. City of Aurora, Ill., 487 F.3d 506,

512 (7th Cir. 2007)).

       Due argues that his claim under Mathis was not available to him when he brought his

Section 2255 Petition. But Due did not raise a Mathis claim in his original Petition. In his original

Petition, which this Court dismissed on February 13, 2020, Due raised seven claims: (1) the trial

judge denied his Fifth Amendment rights, (2) the trial judge improperly allowed perjured

testimony from government witnesses, (3) the government failed to prove all essential elements of

the crime beyond a reasonable doubt, (4) the jury instructions did not contain the allegations



                                                   2
claimed in the indictment, (5) the government failed to produce a “contractual negotiable

instrument” that would bind Due to the government’s private copy-righted by-laws, (6) judicial

officers of the court aided and abetted in the cover-up of the stated violations, and (7) judicial

officers of the court violated their “oath/contract” to support the Constitution during the trial (See

Doc. 1, pp. 6-8). A number of those claims were raised in a previous Section 2241 Petition and

were also rejected because he did not meet to requirements for relief under Section 2255’s savings

clause. None of the claims relied on a new statutory interpretation case, nor did the claims rely on

Mathis. Due is trying to offer a new avenue of relief which he could have raised in his original

Petition before this Court. Because he failed to raise this claim in his original Petition, his motion

for reconsideration is DENIED.

       IT IS SO ORDERED.

       DATED: 4/8/2020

                                                      _____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                  3
